        Case 20-21593-jrs                  Doc 5          Filed 12/01/20 Entered 12/01/20 14:56:29                                     Desc Main
                                                           Document     Page 1 of 1


                                             UNITED STATES BANKRUPTCY COURT

                                                NORTHERN DISTRICT OF GEORGIA

                                                             ATLANTA DIVISION                                                    es.




In re                                                                                                      Case No.

 alenn fiai1               414,1A                                                                          Chapter

                               Debtor(s)



                                APPLICATION TO PAY FILING FEE IN INSTALLMENTS
                                      FOR INDIVIDUALS OR JOINT DEBTORS

1.      In accordance with Fed. R. Bankr. P. 1006 and General Order No. 23-2018 (Bankr. N.D. GA.) I apply for
permission to pay the filing fee amounting to $ 3/b•co in no more than three (3) installments. I understand that if I fail
to pay any fee installment when due my bankruptcy case may be dismissed without opportunity for hearing, in
accordance with Local Rules.

2.        I am unable to pay the filing fee except in installments.

3.       I certify that I will neither make any further payment nor transfer any property for services in connection with this
case until the filing fee is paid in full.

4.        I propose the following terms for the payment of the filing fee:

               •     First Installment of $            , with the filing of the petition.
               •     Second Installment of at least one-half of theunpaid balance of the filing fee in the amount of $
                     on or before 30 days from the date the bankruptcy petition was filed.
               •     Final Installment of the remaining unpaid balance of the filing fee in the amount of $                                   , on or
                     before 60 days from the date the bankruptcy petition was filed.

5.     I understand that if I fail to pay any fee installment when due my bankruptcy case may be dismissed
without opportunity for hearing, in accordance with Local Rules.



Signature of Attorney                                  Date                          Signature of Debtor                               Date
                                                                                     (In a joint case, both Debtors must sign)




Name of Attorney                                                                     Signature of Joint Debtor                         Date




(Application to Pay Filing Fee in Installments for ALL Chapters - Revision Date December 2018)
